Citation Nr: 0431724	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1984, and from January 1988 to March 1989.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent evaluation for pseudofolliculitis barbae, from July 
5, 1996.  The veteran filed a notice of disagreement (NOD) in 
April 1999 with the assigned initial evaluation, and a 
statement of the case (SOC) was issued in August 2000.  The 
veteran filed a substantive appeal in October 2000.  

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.    

In July 2001, the Board remanded this matter to the RO for 
further action.  As noted in a March 2004 supplemental SOC 
(SSOC), the RO continued its denial of an initial evaluation 
in excess of 10 percent for pseudofolliculitis barbae.

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision denying an initial evaluation in excess 
of 10 percent for pseudofolliculitis barbae, for the period 
from July 5, 1996 to January 28, 2001, and granting a  30 
percent evaluation for pseudofolliculitis barbae, for the 
period from January 29, 2001 to August 29, 2002, is set forth 
below.  The question of the veteran's entitlement to an 
evaluation in excess of 30 percent for this disability, since 
August 30, 2002 is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for an initial evaluation in excess of 
10 percent for pseudofolliculitis barbae, to the exent 
decided herein, has been accomplished.

2.	For the period of July 5, 1996 through January 28, 2001, 
the veteran's pseudofolliculitis barbae was characterized by 
numerous atrophic scars and active papules in the facial 
region; these symptoms are demonstrative of no more than 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.

3.	For the period from January 29, 2001 to August 29, 2002, 
the veteran's condition involved multiple scars and papules, 
associated with severe disfigurement, and not fully 
correctable through surgery; these symptoms suggest exudation 
or constant itching, extensive lesions, or marked 
disfigurement.


CONCLUSIONS OF LAW

1.	The criteria for an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae, for the period from 
July 5, 1996 to January 28, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7814 (as in effect prior to August 30, 2002).

2.	Affording the veteran the benefit of the doubt, the 
criteria for a 30 percent evaluation for pseudofolliculitis 
barbae, for the period from January 29, 2001 to August 29, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7806, 7814 (as in effect 
prior to August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating for pseudofolliculitis barbae, to the extent 
decided herein,  has been accomplished.  

Through the August 2000 SOC, the March 2003 and June 2003 
supplemental SOCs (SSOCs), and the RO's letters of August 
2001 and December 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2001 letter, 
the RO informed the veteran that the Board had remanded his 
claim for increase, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records.  In a December 2003 letter sent to the 
veteran, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records.  The RO further requested that the veteran 
provide information to enable it to obtain any VA or private 
treatment records, employment records, service records, 
records from other Federal agencies, or records from state 
and local government agencies, as well as requested that the 
veteran submit any additional evidence in his possession.  
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and           
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the August 2000 SOC 
explaining what was needed to substantiate the veteran's 
claim within approximately one year and three months of the 
veteran's April 1999 NOD of the April 1998 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond. Moreover, the RO notified the veteran 
of the VCAA duties to notify and assist in its letters of 
August 2001 and December 2003.  In response, the veteran has 
a submitted a February 2004 letter from private physician A. 
Reisenauer, and an April 2004 personal statement.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports dated April 1998 to 
December 2000, and November 2001 to December 2003, from the 
Decatur VA Medical Center (VAMC) in Atlanta, and has arranged 
for the veteran to undergo numerous VA examinations.  The 
veteran has also been afforded the opportunity to testify 
during a Board hearing before the undersigned VLJ.  Moreover, 
the veteran has been given opportunities to submit evidence 
to support his claim; he has submitted treatment reports 
dated May 1997 to September 1997 from a private Dermatology 
and Cosmetic Surgery clinic, a March 1999 letter from private 
physician M. Leavitt, a January 2001 letter from private 
physician C. McCall, and a February 2004 letter from private 
physician A. Reisenauer.  The veteran has also submitted a 
May 1997 statement from a relative, and personal statements 
dated February 2001 and April 2004.  Significantly, neither 
the veteran nor his representative has identified any 
additional outstanding pertinent evidence that has not been 
obtained, and the record does not otherwise indicate that 
there are existing records pertinent to the claim on appeal 
that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal, to the extent decided 
herein. 

II.	Background

Treatment reports dated May 1997 to September 1997 from the 
Advanced Dermatology and Cosmetic Surgery clinic, a private 
facility, refer to the veteran's treatment for 
pseudofolliculitis barbae, to include treatment with 
antibiotics.

In a May 1997 statement, the veteran's sister related that 
the veteran had experienced symptoms related to 
pseudofolliculitis barbae since his discharge from service. 

In its April 1998 rating decision, the RO granted and 
assigned an initial 10 percent rating for pseudofolliculitis 
barbae, effective from July 5, 1996.

Outpatient treatment reports dated April 1998 to December 
2000 and November 2001 to December 2003, from the Decatur 
VAMC document assessments on numerous instances of 
pseudofolliculitis barbae.

In a March 1999 letter, private physician M. Leavitt stated 
that he had treated the veteran earlier that month, and that 
the veteran reported experiencing persistent acne-type 
breakouts with severe irritation.  The veteran also noted 
that some previous outbreaks had resulted in the development 
of scars.  The physician further stated that on examination 
of the veteran, he continued to present with active inflamed 
papules over the posterior neck and beard area, and with 
keloidal scarring.  A diagnosis was provided of 
pseudofolliculitis. 

On VA examination in May 1999, the veteran reported an onset 
of pseudofolliculitis barbae during service, and stated that 
this condition had been a constant problem since that time.  
He further complained of itching and pain when his 
pseudofolliculitis barbae was active.  The examiner noted 
that the veteran was currently being treated with 
erythromycin topically and tetracycline orally with fair 
control.  On physical examination, the veteran had multiple 
atrophic scars over the entire beard area, as well as 
multiple papules scattered throughout the beard area, and was 
wearing a light beard.  The examiner assessed the veteran as 
having pseudofolliculitis barbae, moderately severe.  

In a January 2001 letter (dated January 29, 2001), private 
physician C. McCall stated that he had treated the veteran 
that same month for a skin condition involving his face, 
beard area, and upper back.  It was further noted that on 
examination, the veteran had scarring of his cheeks and beard 
area.  He also had multiple papular keloids in his beard area 
and inflamed papules, several with exudates and crusting, in 
the same area.  A diagnosis was made of pseudofolliculitis 
barbae, that had persisted for 18 years and was still active.  
This physician also stated that the veteran's condition would 
likely be a chronic problem that would worsen anytime the 
veteran shaved repeatedly, and that he had instituted oral 
therapy that was intended to minimize future lesions. 
Additionally, the physician noted that the scarring on the 
veteran's face was permanent, and it was not likely that 
surgical procedures would be completely corrective.   

In his February 2001 letter, the veteran contended that a 
higher evaluation for his service-connected 
pseudofolliculitis barbae was warranted given the physical 
symptoms of this condition, and the mental distress he had 
also undergone in connection with his condition. 

During the February 2001 Board hearing, the veteran testified 
that since 1996 the symptoms of his pseudofolliculitis barbae 
had included bleeding in public and permanent scarring on his 
face.  The veteran further stated that at that time he was 
taking Erythromycin and Tetracycline for his condition, and 
receiving treatment from both VA and private physicians. 

In July 2001, the Board remanded the veteran's claim for an 
initial rating in excess of 10 percent for pseudofolliculitis 
barbae, in part for further VA examination, on the basis that 
the May 1999 VA examination was not fully responsive to the 
applicable rating criteria.   

On VA examination in May 2003, it was noted that there were 
signs of skin disease located on the face and neck over the 
entire shaving area with abnormal texture, of more than six 
inches.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The skin 
condition coverage of the exposed area was 15 percent.  The 
entire shaving area of the face and neck had multiple 
inflamed papules with ingrown hairs; there were also numerous 
inflammatory cysts and papules on the forehead and left 
temple areas that did not involve the beard area.  There were 
multiple small dotted papular scars on the bilateral cheek 
areas, measuring approximately 1-3mm each.  The skin lesions 
were not associated with systemic disease, and did not 
manifest in connection with a nervous condition.  There was 
severe disfigurement of the face and neck.  The examiner 
diagnosed pseudofolliculitis barbae.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's service-connected pseudofolliculitis barbae has 
been initially rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7814 for tinea barbae, which in turn 
is evaluated under Diagnostic Code 7806 for eczema (pursuant 
to the versions of these codes in effect prior to August 30, 
2002).  

The Board notes that, during the pendency of this appeal, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, effective August 30, 2002.  See 67 
Fed. Reg. 49, 596 (2002) (codified at 38 C.F.R. § 4.118).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has the duty to adjudicate the 
claim only under the former criteria for any time period 
prior to the effective date of the new diagnostic codes, and 
to consider the revised criteria for the time period 
commencing on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the criteria for rating eczema that was in effect prior 
to August 30, 2002, a  10 percent rating was warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1996).  A 30 percent rating was 
assigned for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent rating was demonstrated by eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that was exceptionally repugnant.  Id.  

Considering the evidence in light of the criteria noted 
above, the Board finds that an initial evaluation in excess 
of 10 percent for pseudofolliculitis barbae, for the period 
from July 5, 1996 to January 28, 2001, is not warranted.  The 
first medical evidence since the July 1996 effective date of 
the grant of service connection that provides a depiction of 
the veteran's symptomatology of pseudofolliculitis barbae is 
a March 1999 letter from private physician M. Leavitt, which 
noted that the veteran presented with active inflamed papules 
over the posterior neck and beard area, and with keloidal 
scarring.  Thereafter, on VA examination in May 1996, the 
veteran reported experiencing itching and pain when his 
pseudofolliculitis barbae was active.  The examiner indicated 
that the veteran had multiple atrophic scars over the entire 
beard area, and multiple papules scattered throughout the 
beard area; an assessment was provided of pseudofolliculitis 
barbae, moderately severe.  The Board notes that this medical 
evidence, portraying to some extent the degree of severity of 
the veteran's pseudofolliculitis barbae, is not demonstrative 
of any exudation or constant itching, extensive lesions, or 
marked disfigurement, all components of the rating criteria 
for the next higher evaluation of 30 percent.  In particular, 
the May 1996 examiner observed that the veteran had multiple 
atrophic scars, as well as papules, over the beard, but did 
not comment on the extent of lesions or whether there was 
marked disfigurement.  

Thus, the veteran's symptoms as shown above are not 
indicative of at least the next higher, 30 percent, 
evaluation, during the period from July 5, 1996 to January 
28, 2001.  It logically follows that the criteria for 
assignment of the maximum rating of 50 percent under the 
former criteria, for the time period in question, likewise 
are not met.  

However, after a careful review of the evidence since the 
date of a January 29, 2001 report from a private physician 
treating the veteran, and affording the veteran the benefit 
of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107(b)) the Board finds that a 30 percent evaluation for 
pseudofolliculitis barbae is warranted from January 29, 2001 
through August 29, 2002 (the date immediately prior to the 
effective date of the regulatory change in the applicable 
rating criteria).  The pertinent medical evidence includes 
the January 29, 2001 letter from private physician C. McCall, 
stating that on physical examination, the veteran had 
scarring of his cheeks and beard area, multiple papular 
keloids in his beard area, and inflamed papules, several with 
exudates and crusting, in the same area.  Also noted was that 
the veteran's condition was a chronic problem that would 
likely worsen anytime the veteran shaved repeatedly, and that 
oral therapy had been instituted in an attempt to minimize 
future lesions.  Moreover, this physician characterized the 
scarring on the veteran's face as permanent, and stated that 
it was unlikely that surgical procedures would be completely 
corrective.  

These findings are suggestive of marked disfigurement as 
result of scarring and other symptoms of pseudofolliculitis 
barbae.  Additionally, the May 2003 VA examiner's 
determination only two years later that the veteran had 
"severe disfigurement" of the face and neck, further 
supports the conclusion that marked disfigurement was 
present.  The Board notes that the May 2003 examination is 
dated eight months after the time period for which the former 
rating criteria is applicable - nonetheless, as previously 
noted, evidence from more than two years prior to the 
examination already established that the veteran had multiple 
scars on the face and neck, not fully correctable by surgery, 
and multiple inflamed papules, and thus the examiner's 
finding of severe disfigurement suggests an ongoing and long-
term physical manifestation rather than one which had only 
recently appeared in the months prior to the examination.  
Therefore, the January 29, 2001 report documenting the nature 
and extent of the veteran's permanent scarring, taking into 
account the benefit of the doubt doctrine, as well as the May 
2003 examiner's finding only approximately two years later of 
severe disfigurement, establishes a basis for a 30 percent 
rating since the date of the report.  

The Board points out, however, that there is no showing that 
the criteria for an evaluation in excess of 30 percent have 
been met at any point during the period from January 29, 2001 
through August 29, 2002.  During this time frame, the veteran 
is not shown to have demonstrated any of the symptoms 
corresponding to the maximum available 50 percent evaluation, 
including eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that was 
exceptionally repugnant.  Rather, the veteran's symptoms are 
more characteristic of the 30 percent rating.     

For all the foregoing reasons, the Board concludes that the 
criteria for an initial evaluation for service-connected 
pseudofolliculitis barbae in excess of 10 percent, for the 
period from July 5, 1996 through January 28, 2001, have not 
been  met, but that the criteria for no higher than a 30 
percent, for the period from  January 29, 2001 to August 29, 
2002, have been  met.  


ORDER

An initial evaluation in excess of 10 percent for 
pseudofolliculitis barbae, for the period from July 5, 1996 
to January 28, 2001, is denied.

An evaluation of 30 percent for pseudofolliculitis barbae, 
for the period from March 26, 1999 to January 29, 2001, is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.



REMAND

Notwithstanding the partial grant of the veteran's claim, as 
noted above, in this case, the veteran has not limited his 
claim to a requested for a 30 percent rating.  As Inasmuch as 
a higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the question of the veteran's entitlement to 
more than a 30 percent rating for the disability under 
consideration, since August 30, 2002, remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Unfortunately, the 
Board finds that additional RO action on this matter is 
warranted.  

The veteran most recently underwent VA examination in 
connection with the claim on appeal in May 2003.  At that 
time, the examiner evaluated the veteran's pseudofolliculitis 
barbae on light of the above-noted revisions to the criteria 
for rating skin disabilities that took effect in August 30, 
2002.  Under the revised criteria, the veteran's disability 
is ratable under 38 C.F.R. § 4.118, Diagnostic Code 7813 for 
tinea barbae of the beard area, which in turn is evaluated 
under both Diagnostic Code 7806 for dermatitis or eczema, and 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck.  However, the May 2003 examiner did not provide 
findings that were fully responsive to the applicable rating 
criteria under Diagnostic Code 7806.  The examiner indicated 
that over the past 12 months the veteran had received 
corticosteroids for 6 or more weeks, but did not comment on 
whether the veteran had specifically undergone systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs over this time period, information that is an essential 
component in determining whether the veteran has met the next 
higher, 30 percent criteria under the revised version of 
Diagnostic Code 7806 (requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period).  Comprehensive information 
regarding therapy of a systemic nature is also a requisite 
component in evaluating the veteran's disability under the 
revised criteria for the maximum available 50 percent rating 
under Diagnostic Code 7806 (which requires constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period).    

Hence, the RO should attempt to obtain a supplemental opinion 
from the VA examiner who conducted the May 2003 examination 
that addresses any systemic therapy the veteran has undergone 
for his pseudofolliculitis barbae, in relation to the above-
noted rating criteria.  The RO should arrange for an 
examination of the veteran only if the May 2003 examiner is 
not available, or is not able to render the requested opinion 
without examining the veteran.

Prior to seeking a supplemental opinion, the RO should obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records dated April 1998 to December 2000, and 
November 2001 to December 2003, from the Decatur VAMC in 
Atlanta.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Decatur VAMC 
since December 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae, since August 30, 2002.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  In adjudicating the claim, RO must document any 
additional consideration of "staged rating" (assignment of 
separate ratings for different time periods based on the 
facts found) pursuant to Fenderson, cited to above.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Decatur 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of his 
pseudofolliculitis barbae, from December 
2003 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for a review of the claims 
file by the VA physician that examined the 
veteran in May 2003.  The VA examiner 
should be asked to provide a supplemental 
opinion, based upon a review of the claims 
file, as to whether the veteran has 
received systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period, and 
if so, whether such therapy has been 
constant or near constant; or in the 
alternative, whether such therapy has been 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12-
month period.   

The examiner should provide the complete 
rationale for the supplemental opinion-to 
include reference to specific evidence of 
record and pertinent medical authority-in 
a typewritten (printed) report. 

If the May 2003 examiner is unavailable, 
or is not able to render the requested 
supplemental opinion without examining the 
veteran, the veteran should be scheduled 
to undergo a dermatological examination 
for his pseudofolliculitis barbae.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion as to the severity 
of the veteran's pseudofolliculitis 
barbae.  The examiner should specifically 
render findings with regard to whether the 
pseudofolliculitis barbae affects 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected, or; 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs was 
required for a total duration of six weeks 
or more, but not constantly, during the 
past 12-month period.  The examiner should 
further indicate whether more than 40 
percent of the entire body or more than 40 
percent of exposed areas are affected, or; 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs was required 
during the past 12-month period.

In the event of associated scarring, the 
examiner should provide the length and 
width of the scars as well as the areas of 
the scars in terms of square inches. The 
examiner should also indicate whether such 
scars are superficial, unstable, painful 
on examination and/or cause limitation of 
motion.  The examiner should further 
indicate the presence and extent of 
disfigurement to the head, face and neck, 
and whether there is visible or palpable 
tissue loss and either gross distortion or 
asymmetry of one feature or paired set of 
features, or; with two or three 
characteristics of disfigurement listed as 
follows: (1) scar 5 or more inches in 
length (2) scar at least 1/4 inch wide at 
widest part (3) surface contour of scar 
elevated or depressed on palpation (4) 
scar adherent to underlying tissue (5) 
skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (6) skin texture 
abnormal in an area exceeding six square 
inches (7) underlying soft tissue missing 
in an area exceeding 6 square inches (8) 
skin indurated and inflexible in an area 
exceeding 6 square inches.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 10 percent for 
pseudofolliculitis barbae, from August 30, 
2002 (to include the provisions of 
38 C.F.R. § 3.321-previously cited to and 
considered).  The RO must specifically 
document its consideration of whether any 
further "staged rating," pursuant to the 
Fenderson decision, is warranted.   

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



